Name: 2012/402/EU: Council Decision of 10Ã July 2012 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2012-07-18

 18.7.2012 EN Official Journal of the European Union L 188/15 COUNCIL DECISION of 10 July 2012 appointing a member of the Court of Auditors (2012/402/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) The term of office of Ms Nadejda SANDOLOVA is due to expire on 31 December 2012. (2) A new appointment should therefore be made, HAS ADOPTED THIS DECISION: Article 1 Ms Iliana IVANOVA is hereby appointed member of the Court of Auditors for the period from 1 January 2013 to 31 December 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 July 2012. For the Council The President V. SHIARLY (1) Opinion of 13 June 2012 (not yet published in the Official Journal).